DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on June 22, 2022 canceling all claims drawn to invention II pertaining to claims 13-19 is hereby acknowledged. Currently claims 1-12 and 20 are pending.  

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over 

Cudden (US 10,863,805). Cudden discloses a receptacle system including a receptacle chassis 

(10) made of a first conventional textile material that defines a volume having a first edge of 

the receptacle chassis and an aperture that provides access to the volume through a closeable 

zipper as shown in figure 3. The receptacle chassis includes a first face that is adjacent the 

volume and a second face that is opposite the receptacle chassis from the first face and that is 

adjacent to an exterior volume as shown in figures 3 and 4. Further, an object securing system  

with a first set of securing elements (20,30) includes on at least one of the first face or the 

second face and that is configured to secure the receptacle chassis to an object (16) made of a 




second conventional textile material  as shown in figure 3. Also, the receptacle chassis defines a 

first chassis base portion and a second chassis base portion, wherein the first chassis base 

portion and the second chassis base portion are coupled together along at least one second 

edge by complementary fasteners as shown in figure 3. 
  


 It would have been obvious to one skilled in the art before the effective date of the claimed invention that the zipper of Cudden defines an aperture closure element that is included on the first edge of the receptacle chassis and that is configured to transition between an open orientation and a closed orientation, wherein the open orientation provides greater access, via 
the aperture, between the exterior volume and the volume than the closed orientation as shown in figures 3 and 4. 
With regard to claim 12, it would have been obvious to one skilled in the art before the effective date of the claimed invention that receptacle system of Cudden as presented in paragraph 2 above can include but not limited to a receptacle template system that guides a cutting device to generate an object aperture so that the device can easily be produce in a cost effective manner, etc. or depending on particular application thereof. 

3.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cudden as applied 

to claim 1 above, and further in view of Hallbauer (US 2,179,214). Cudden discloses the 

invention as set forth above except for showing an expandable member on at least one second 

edge.

	
Hallbauer discloses a receptacle system having a volume define between first and second faces and an expandable member on at least one first and second opposed edges as shown in figures 1 and 2. 
It would have been obvious to one skilled in the art before the effective date of the claimed invention that the at least one second edge of Cudden can include an expandable member as taught by Hallbauer so that different sized items can easily be carried if required or depending on end use thereof. 

Allowable Subject Matter
4.	Claims 2, 5-8 and 20 are objected to as being dependent upon a rejected base claim, but 

would be allowable if rewritten in independent form including all of the limitations of the base 

claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art references cited on PTO-892 each discloses a receptacle/pocket defining 

a volume between first and second faces secured to an object.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
to registered users. To file and manage patent submissions in Patent Center, visit: 

https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 26, 2022						              /TAJASH D PATEL/                                                                                                   Primary Examiner, Art Unit 3732